OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN; TEXAS 78711
                                                                                  •M   -^l„gl.l,-IK-IB
                PENALTY FO&* ..,™j™w n. 1P
2/11/2015   PRIVATE USE?? t ^JSKSSsie 0006557458 febi3 2015
„„..„„. «. ,-r,i-r> • .-r-
                      -r ~. »,{-' fi^^S^^ MAILED FROM ZIPCODE 78701
BRANUM, ALFRED LEE    Tr. Ct. No.^1219-A               WR-52,825-08
On this day, the application for writ of habeas-torpus is dismissed as moot.
                                           '; -.:<-                        Abel Acosta, Clerk
                              ALFRED LEE BRANUM
                              \Mm¥d MIT - TDC# 286354
                                                                                       •        :>•